Case 18-09108-RLM-11          Doc 655     Filed 07/15/19    EOD 07/15/19 13:34:25         Pg 1 of 2



IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

In re:                                   )
                                         )
USA GYMNASTICS,1                         )             Case 18-09108-RLM-11
                                         )
                       Debtor.           )

            MOTION FOR AUTHORITY TO REMOVE OUTSTANDING FEES

         Comes now, Jonathan Little, counsel for creditors M. DOE, a minor child, ERIN

KAUFMAN and KELLY CUTRIGHT and moves to this court to remove outstanding fees for

Document 651, Motion to Appear Pro Hac Vice Filed on Behalf of Attorney Walter Brian

Cornwell, and states the following in support thereof:

    1. On July 12, 2019, undersigned counsel filed with this Court a Motion to Appear Pro Hac

         Vice Filed on Behalf of Attorney Walter Brian Cornwell (Dkt# 650) and paid appropriate

         fees (Account Number: 3349577, Tracking Id: AXXXXXXXX, Approval Code: 043002).

    2. Also, on July 12, 2019, Undersigned counsel erroneously filed a duplicate of the above-

         mentioned motion (Dkt #651).

    3. On July 15, 2019 this court issued a notice for outstanding fees in connection with Dkt 651,

         which is the duplicate of Dkt #650.

    4. Undersigned counsel is also filing a request to Withdraw Dkt #651.

Wherefore, undersigned counsel moves this Court to remove the fee requirement in connection

with Dkt # 651 and all other relief just and proper.

                                                             Respectfully Submitted,

                                                             /s/Jonathan Little
                                                             Jonathan Little # 27421-49
                                                             Saeed & Little, LLP

                                                 1
Case 18-09108-RLM-11         Doc 655     Filed 07/15/19     EOD 07/15/19 13:34:25        Pg 2 of 2



                                                             #189, 133 W Market Street
                                                             Indianapolis, IN 46204
                                                             Phone: 317-721-9214
                                                             Fax: 888-422-3151
                                                             Email: jon@sllawfirm.com




                                 CERTIFICATE OF SERVICE
       I hereby certify that on July 15, 2019 a copy of the foregoing was filed electronically.

Service of this filing will be made on all ECF-registered counsel by operation of the court's

electronic filing system. Parties may access this filing through the court's system.




07/15/2019                                           /s/ Jonathan Little_________
DATE                                                 Jonathan Little (#24721-49)
                                                     #189, 133 W Market Street
                                                     Indianapolis, IN 46204
                                                     Phone: 317-721-9214
                                                     Fax: 888-422-3151
                                                     Email: jon@sllawfirm.com




                                                 2
